Citation Nr: 1635188	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic left knee disability.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a chronic right knee disability.

4.  Entitlement to an increased evaluation in excess of 10 percent for disabling residuals, status-post metatarsal stress fracture of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 1988 and from September 1988 to January 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in November 2013 for further development.  

The issues of entitlement to service connection for a bilateral ankle disability and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In November 2001, the RO denied the Veteran's service connection claim for a mechanical left knee disability.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the November 2001 decision is neither cumulative nor redundant of the evidence of record at the time of the November 2001 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In April 2004, the RO denied the Veteran's claim of service connection for a bilateral ankle disability.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance

4.  Certain evidence received since the April 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the April 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

5.  The Veteran's service-connected residuals, status-post metatarsal stress fracture of the left foot are manifested by a moderately severe foot injury.  


CONCLUSIONS OF LAW

1.  The November 2001 RO rating decision, which denied the Veteran's service connection claim for a mechanical left knee disability is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the November 2001 RO rating decision is new and material; accordingly, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

3.  The April 2004 RO rating decision, which denied the Veteran's service connection claim for a bilateral ankle disability is final.  38 U.S.C.A. § 7105 (West 2014).

4.  Evidence received since the April 2004 RO rating decision is new and material; accordingly, the claim for service connection for a bilateral ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected residuals, status-post metatarsal stress fracture of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5276, 5283-5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an April 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  The Board finds that the April 2009 correspondence fully complies with Kent.   

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in April 2009, April 2014, and January 2016, which are fully adequate.  The examiners reviewed the claims file and addressed the relevant issues.  The duties to notify and to assist have been met.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for a left knee disability was denied by way of a November 2001 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence of record at the time of the November 2001 denial consisted of the service treatment records and a VA examination dated September 2001 (prior to discharge from service).  The service treatment records failed to reflect any findings attributable to a left knee disability.  At the September 2001 VA examination, the Veteran reported that he began having problems with both knees, especially the left knee, in May 2000.  He could not recall any injury.  He reported pain when he sits for a prolonged period of time or while running.  The pain typically occurred at the beginning of a run and then got somewhat better.  Physical examination of the extremities revealed no clubbing, cyanosis, or edema.  Peripheral pulses were easily palpable.  Neurological examination was nonfocal.  X-rays of the left knee were not taken.  The VA examiner diagnosed the Veteran with mechanical left knee pain.  
 
The bases for the denial was that there was no evidence that the Veteran had a current left knee disability (the Board notes that pain alone, without a diagnosed or underlying malady or condition, does not constitute a disability for which service connection can be granted); and that there was no relationship between any current disability and service.  

Evidence received since the November 2001 rating decision includes August 2008 x-rays of the left knee that reveal mild inflammation of the infrapatellar space with no joint space abnormality (VBMS, 2/23/09); post service outpatient treatment reports including an August 2008 report in which he stated that he "twisted [his] knees and ankles while running to the bunker" in 1990-1991 while in Saudi Arabia (VBMS, 4/2/09, pgs. 11-14); and a November 2009 report which cites an MRI finding of "mild degree of degenerative joint disease" in each knee (VBMS, 11/5/09, p. 2); a January 2012 report in which the Veteran was assessed with degenerative joint disease/osteoarthritis (VBMS, 10/18/11, p. 4); and an October 2009 correspondence from a private physician who assessed the Veteran's knee pain as "likely [osteoarthritis]" (VBMS, 8/12/09, p. 6).    

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the outpatient treatment records and the correspondence from the Veteran private physician meet the low threshold of 38 C.F.R. § 3.156(a) and are new and material evidence to reopen the Veteran's claim; because they reflect physical findings and a diagnosed disability.  As noted above, the RO previously denied the claim because there was no diagnosis or underlying malady upon which a service connection claim could be based.  The new evidence shows objective x-ray and MRI findings, and an assessment of degenerative joint disease/osteoarthritis.  This constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for entitlement to service connection is reopened.   

The Veteran's claim of service connection for a bilateral ankle disability was denied by way of an April 2004 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence of record at the time of the April 2004 denial consisted of the service treatment records and a VA examination dated November 2003.  The service treatment records failed to reflect any findings attributed to an ankle disability.  The November 2003 VA examination included examination of the feet and spine.  There was nothing to indicate that an examination of the ankles occurred.  

The bases for the denial were that there were no findings in the service treatment records; there was no evidence that the Veteran had a current ankle disability; and there was no relationship between any current disability and service.  

Evidence received since the April 2004 rating decision includes August 2008 x-rays that were normal for the right ankle but (with regard to the left ankle) revealed mild cortical disruption of the distal fibula.  There was a questionable age indeterminate fracture deformity of the distal fibula.  Clinical correlation and dedicated lower extremity radiographs were recommended (VBMS, 2/23/09).  The records also include physical therapy rehabilitation reports that reflect that the Veteran wears ankle sleeves for support (VBMS/11/5/09; VBMS, 10/18/11, p. 19); a January 2012 report that reflects that the Veteran was prescribed orthotics (VBMS, 10/18/11, p. 1); and a provisional diagnosis of a bilateral ankle sprain (VBMS, 11/5/15, p. 52).  

The Board finds that the outpatient treatment records meet the low threshold of 38 C.F.R. § 3.156(a) and are new and material evidence to reopen the Veteran's claim; because they reflect physical findings and a diagnosed disability.  As noted above, the RO previously denied the claim because there was no diagnosis or underlying malady upon which a service connection claim could be based.  The new evidence shows continued physical therapy and a provisional diagnosis of a bilateral ankle sprain.  This constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for entitlement to service connection is reopened.   

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected residuals, status-post metatarsal stress fracture of the left foot have been rated by the RO under the provisions of Diagnostic Codes 5276 and 5283-5284.

Pursuant to Diagnostic Code 5276, a maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  A 30 percent rating is warranted for unilateral pronounced pes planus.  A 30 percent rating is also assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  A 20 percent rating is warranted for unilateral severe pes planus.  A 10 percent rating is assigned for moderate symptoms of pes planus (bilateral or unilateral), to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A noncompensable rating is warranted for mild symptoms relieved by built-up shoe or arch supports.

Pursuant to Diagnostic Code 5283, a 30 percent rating is warranted for severe malunion or nonunion of the metatarsal bones.  A 20 percent rating is warranted for moderately severe malunion or nonunion of the metatarsal bones.  A 10 percent rating is warranted for moderate malunion or nonunion of the metatarsal bones
  
Pursuant to Diagnostic Code 5284, a 30 percent rating is warranted for a severe foot injury.  A 20 percent rating is warranted for a moderately severe foot injury.  A 10 percent rating is warranted for a moderate foot injury 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in April 2009.  He reported constant pain of 9/10 severity centered at the fourth metatarsal bone of the left foot.  It was aggravated with prolonged standing and walking, and weather changes.  He reported taking tramadol and diclofenac with mild relief.  He also had custom orthotic inserts provided through the VA that provided moderate relief.  He denied having had foot surgery.  He worked as a mail processor for the postal service.  He stated that his occupation was affected in that he has difficulty standing for long periods.  He reported having missed days of work.  He also reported daily difficulty playing with his children or participating in any physical activity.  He stated that he could not run for exercise; and that he has difficulty using stairs.  He stated that he could no longer do yard work.  He reported flare ups primarily related to prolonged standing.  They were manifested by stabbing pain superimposed on the chronic aching pain.  The flare-ups varied in severity and duration but usually resulted in him needing to stay off of his feet.  He could stand approximately 15 minutes before needing to walk to relieve pressure on his foot.  He could then walk about 100 yards before the pain became too severe to continue.  

Upon examination, there were no corns, calluses, or edema.  There was mild bilateral pes planus.  Achilles tendon alignment was normal, with no tenderness on manipulation.  There was tenderness to palpation over the left fourth metatarsophalangeal (MTP) joint. Flexion in the MTP joints of the left foot was restricted to 20 degrees with pain, and with extension to 0 degrees.  On requesting the Veteran to stand in bare feet, he avoided bearing weight on the left foot.  Strength and stability were normal.  The examiner diagnosed the Veteran with stress fracture of left fourth metatarsal bone.

Per the November 2013 Board remand, the Veteran underwent another VA examination in April 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he continued to work as a mail handler, requiring him to stand and ambulate for 8-12 hours daily.  He reported a constant level of pain rated at 6-7/10 in intensity when he walks or puts any weight on his feet.  He also complained of weak ankles that feel unstable "all the time."  [The Board notes that the Veteran is not yet service connected for an ankle disability].  He reported that he used ice soaks, rest, elevation, and occasional nonsteroidal anti-inflammatory drugs (NSAIDS) to help with the pain.  He had seen a podiatrist annually for the past several years; however, he had not seen the podiatrist for the past two years and was awaiting an appointment at the time of the examination.  The examiner noted that the Veteran used a cane on a constant basis.  

Upon examination, the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot, weak foot, or malunion or nonunion of tarsal or metatarsal bones.

The Veteran stated that since his most recent examination, he has had increased pain with weight bearing on his ankles, bilaterally.  This pain has progressively limited his function in several areas.  He stated that he was unable to perform tasks while employed as a mail handler, which requires standing for long periods of time.  He stated that he has had to take off work because of foot pain.  He also stated that he was unable to remain active with his 8 year old son because of foot pain and fatigue.  

The examiner noted that pain, weakness, fatigability, and incoordination may significantly limit the Veteran's functional ability during flare-ups or with repeated use over a period of time.  However, such limitations with repeated use were not demonstrated in the examination. 

The Veteran underwent another VA examination in January 2016.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his feet symptoms were getting worse.  He stated that he wore special shoes with inserts.  He also reported sharp pain in his foot with standing for more than 15 minutes.  He stated that he then has to get off of his feet for a few minutes.  The examiner completed the Disability Benefits Questionnaire (DBQ) for flat feet.  He noted that the Veteran experienced pain on manipulation of both feet.  He did not have characteristic callouses.  He used arch supports and built up shoes.  He did not have extreme tenderness of plantar surfaces.  He did have decreased longitudinal arch height in both feet.  There was no evidence of marked deformity or marked pronation.  The weight-bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity (other than pes planus) causing
alteration of the weight-bearing line.  There was no "inward" bowing of the Achilles tendon.  There was no marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  Functional loss was manifested by impaired pain on movement, pain on weight bearing, disturbance of locomotion, and interference with standing.  Pain, weakness, fatigability, and/or incoordination significantly limited functional ability during flare-ups and/or when the foot is used repeatedly over a period of time.  The Veteran did not use any assistive device as a normal mode of locomotion with respect to the feet.  The examiner cited x-rays from June 2011 as showing pes planus.  He diagnosed the Veteran with mild pes planus bilaterally; tiny plantar calcaneal spurs bilaterally.  There was no acute fracture or dislocation.  The examiner noted that the disability impacts the Veteran's ability to do manual labor or be on his feet for long periods of time.

Analysis

The Board finds that the Veteran's residuals, status-post metatarsal stress fracture of the left foot have been manifested by a moderately severe foot injury, and that a rating of 20 percent, but no greater is warranted throughout the rating period on appeal.

The Board notes that in all three VA examinations, the Veteran has reported constant pain.  Additionally, he has consistently described flare-ups of pain that cause him to have to get off of his feet, and occasionally miss work.  The Board notes that both the April 2014 and January 2016 VA examiners stated that pain, weakness, fatigability, and incoordination significantly limit the Veteran's functional ability during flare-ups or with repeated use over a period of time.  Affording the benefit of the doubt to the Veteran, the Board finds that these symptoms more nearly approximate to a moderately severe disability pursuant to Diagnostic Code 5284.

The Board finds that a rating in excess of 20 percent, however, is not warranted.  In order to warrant a rating in excess of 20 percent, the Veteran's disability must be manifested by a severe foot injury (Diagnostic Code 5284), severe malunion or nonunion of the metatarsal bones (Diagnostic Code 5283), or unilateral pronounced pes planus or  severe bilateral pes planus which requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities (Diagnostic Code 5276).  

The Board notes that the criteria for what constitutes a "severe" foot injury are not noted in Diagnostic Code 5284.  However, using Diagnostic Code 5276 as a guide, the Board finds that the Veteran does not meet the criteria for a 30 percent rating.  As noted, a 30 percent rating under Diagnostic Code 5276 requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated an indication of swelling on use, characteristic callosities.  

The January 2016 VA examiner found that the Veteran experienced pain on manipulation of both feet.  However, he did not have characteristic callouses and there was no evidence of marked deformity or marked pronation.  Consequently, the Board finds that a preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for residuals, status-post metatarsal stress fracture of the left foot must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence having been received, the Veteran's petition to reopen a claim of service connection claim for a left knee disability is granted.

New and material evidence having been received, the Veteran's petition to reopen a claim of service connection for a bilateral ankle disability is granted.

Entitlement to a rating of 20 percent, but no higher, for the Veteran's residuals, status-post metatarsal stress fracture of the left foot is granted. 


REMAND

The Board notes that the Veteran reported knee pain during service (at a September 2001 VA examination) and he reported that it began in May 2000.  Post service treatment records include years' worth of complaints of chronic pain.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006) provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Given that the records reflect chronic pain both during service and post service, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's knee disabilities.  The Board notes that the Veteran is also service connected for disabilities to both feet, both lower extremities, and for a disability to his spine (intervertebral disc syndrome).  Therefore, the examiner should render an opinion that addresses the possibility of a knee disability being secondary to these disabilities.  

Likewise, although the service treatment reports fail to reflect findings attributable to ankle disabilities, the Board notes that the Veteran underwent ankle foot phase I rehabilitaion exercises in conjunction with his fractured left foot (VBMS, 3/21/16, p. 42).  The Board finds that a VA examination is warranted to determine the nature and etiology of any ankle disability, to include whether any such disability was incurred during service (by twisting them) or secondary to his service connected foot disabilities, lower extremity disabilities, and spine disability.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's left knee and right knee disabilities and left and right ankle disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service:

(a) to include as due to reports of twisting his knees and ankles during service; and

(b) to include whether any disability was caused by, or aggravated by, his service connected foot disabilities, lower extremity disabilities, and intervertebral disc syndrome.  (Aggravation means a permanent worsening beyond the natural progression of the disability.)

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


